Case 1:19-cv-02818-CBA-RER Document 27 Filed 09/21/20 Page 1 of 1 PageID #: 1924




                         United States District Court for the Eastern
                                   District of New York
                         File Number 19-CV-02818 (CBA) (RER)



             AB DISCOUNT DEPOT
             LLC and AHMED
             MANSHA,                                 Notice of Appeal

             Plaintiff

             v.

             UNITED STATES
             CITIZENSHIP AND
             IMMIGRATION
             SERVICES,

             Defendant

                     Notice is hereby given that AB DISCOUNT DEPOT LLC
             and AHMED MANSHA, plaintiffs in the abovenamed case,
             hereby appeal to the United States Court of Appeals for the Second
             Circuit from the final judgment granting Defendants’ motion to
             dismiss and denying Plaintiffs’ cross motion for summary
             judgment entered in this action on the 31st day of July, 2020



                                   (s) Michael E. Piston
                                   Attorney for Plaintiffs
                                   225 Broadway Suite 307
                                   New York, NY 10007
                                    Dated: 9/21/2020
